Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 21-40 are presented for examination.

Claim Objections
2.	Claims 32- 33 and 40 are objected to because of the following informalities:  
As per Claim 32, it recites the limitation “the simulated individual movement model of the single patient on a display device” in line 3 which would be better as “the simulated individual movement model of the masticatory apparatus of the single patient on a display device” which is refereeing to the limitation “simulated individual movement model of the masticatory apparatus of the single patient” recited in the claim 21.
As per Claim 33, it recites the limitation “the simulated individual movement model” in line 3-4 which would be better as “the simulated individual movement model of the masticatory apparatus of the single patient”.
As per Claim 40, it is directed to a device which fails to further limit the independent claim 21 which is a "method".
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claim 40 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  In particular, Claim 40 recites “a device” comprising “an apparatus”, “an interface”, “a processor unit of the computer”, and “a display device”. A review of the specification shows that the following appears to be the corresponding structure described in the specification (i. e. [0032]. [0037], [0041], [0043]), and it is interpreted as a computer system.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the term "sufficient" in claim 33 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21- 24, 27, 31-32, 37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisker et al. (US 20130066598 A1).
As per Claims 21 and 40, Fisker et al. teaches a method/device for producing a computer-aided virtual articulator for dentistry ([0084], [0229], [0239]-[0240], [0344]), the method comprising: 

generating a model of a masticatory apparatus from the data collection via statistical methods ([0196], [0254], [0318]-[0323], [0334]-[0335], Examiner note: virtual articulator are generated and optimized based on restored patients teeth generated from patient input data including assigning different weights to the teeth and ICP aligning method); and 
using the model to supplement body-related data recorded from a single patient, to provide a simulated individual movement model of the masticatory apparatus of the single patient ([0335], [0382]-[0392], [0412]), and to simulate a movement of the masticatory apparatus ([0335], [0382]-[0392], [0412]).

As per Claim 22, Fisker et al. teaches further comprising: transmitting the body-related data of the single patient via an interface ([0102], [0187]); and 
adding the body-related data of the single patient to the data collection ([0185]-[0187]).

As per Claim 23, Fisker et al. teaches wherein each of the body-related data comprises data from at least one of at least one imaging method ([0102], [0300]), from anamnesis ([0247], [0323]), and movement data ([0102], [0145]).

As per Claim 24, Fisker et al. teaches wherein the anamnesis comprises data on at least one of, a sex ([0229]), a height, an age, an origin, a body mass index (BMI), a pre-existing condition ([0247], [0323]), a finding, and a treatment-relevant characteristic ([0247], [0323]), of the single patient.

a digital volumetric tomographic data recording (DTV) ([0102], [0150]-[0151], [0300]), 
a data recording via a jaw motion tracking (JMT) system ([0164]-[0166]), and 
another measuring method configured to describe an anatomy of the masticatory apparatus ([0163]-[0164], [0304]).

As per Claim 31, Fisker et al. teaches wherein the data recorded by the at least one imaging method comprises at least one of, 
recordings of a plurality of movement phases of the masticatory apparatus ([0241]-[0242], [0461]-[0464]), and 
recordings of the plurality of movement phases at different points in time ([0150]-[0151], [0461]-[0464]), and 
the plurality of movement phases are labeled with therapy-relevant information ([0246], [0250], [0461]-[0464]).

As per Claim 32, Fisker et al. teaches wherein the computer-aided virtual articulator is configured to, 
display the simulated individual movement model of the single patient on a display device (Fig. 17), 
display further output information on the display device (Fig. 22(a)-22(b) &23a-23b, [0491]-[0500]), and 
provide a therapy preview simulation (Fig. 22(a)-22(b) &23a-23b, [0491]-[0495]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 20130066598 A1) as applied to claims 21- 24, 27, 31-32, 37, and 40 above, and further in view of EVA‐MARIA et al. (DE102004006561 see English translation).
As per Claim 25, Fisker et al. teaches further comprising: using the data from the anamnesis to form different patient populations for the model; and 
assigning the single patient to at least one of the different patient populations.
EVA‐MARIA et al. teaches further comprising: using the data from the anamnesis to form different patient populations for the model ([0049] “data of the physiological range of variation for a fully dentate male, 30‐year‐old patient are stored for this basic structure. The data of the basic structure are stored together with the data of the modules of the subsystems. … In addition to the data of the average healthy subject, the data of a patient (age, gender, number of teeth, loosening, bone loss, muscle tone, bone density, etc.) are stored in the corresponding individual modules”); and 
assigning the single patient to at least one of the different patient populations ([0049] “the most suitable form of supply can be selected for the individual patient case … data that are already available in the individual modules can be selected that best correspond to the individual patient situation”).
As per Claim 26, Fisker et al. fails to teach explicitly further comprising: generating a dedicated model of the masticatory apparatus for each of the patient populations
EVA‐MARIA et al. teaches further comprising: generating a dedicated model of the masticatory apparatus for each of the patient populations ([0049] “the most suitable form of supply can be selected for the individual patient case”, Examiner Note: most suitable data for the average patient can be previously selected, and this data can therefore define a separate population).


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate EVA‐MARIA et al. into Fisker et al.’s invention to obtain the invention as specified in Claims 25-26.  In particular, EVA‐MARIA et al. teaches a system that data that are already available in the individual modules can be selected that best correspond to the individual patient situation, and that shows the result of 3D changes depending on the dental restoration using calculated load simulation over time. As a result EVA‐MARIA et al. provide a system that the most suitable form of supply can be selected for the individual patient case (EVA‐MARIA et al.: [0049]).

7.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 20130066598 A1) as applied to claims 21- 24, 27, 31-32, 37, and 40 above, and further in view of Malfliet et al. (US 20100145898 A1).
As per Claim 28, Fisker et al. fails to teach explicitly wherein the at least one imaging method is configured to produce imaging data, and the method further comprises: introducing the imaging data from at least two of the at least one imaging method into a common reference system.
Malfliet et al. teaches wherein the at least one imaging method is configured to produce imaging data, and the method further comprises: introducing the imaging data from at least two of the at least one imaging method into a common reference system ([0066]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Malfliet et al. into Fisker et al.’s invention to accurately visualize a digital representation of the intra-oral anatomy of the patient from the images scanned using image processing (Malfliet et al.: [0034], [0066]).

As per Claim 29, Fisker et al. teaches wherein each of the body-related data comprises at least one of surface data of teeth and bite forces of the masticatory apparatus ([0288]-[0299]).

As per Claim 30, Fisker et al. teaches wherein the bite forces of the masticatory apparatus are determined based on a temporal profile of an occlusion of the teeth which is recorded by at least one of the at least one imaging method and the movement data ([0289]-[0299]).

8.	Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 20130066598 A1) as applied to claims 21- 24, 27, 31-32, 37, and 40 above, and further in view of Palmer et al. (US 20030210260 A1).
As per Claim 33, Fisker et al. teaches output information displayed on the display device of the computer-aided virtual articulator ([0408])
Fisker et al. fails to teach explicitly wherein the further … information displayed on the display device … indicates whether the body-related data recorded from the single patient is 
However, Palmer et al. teaches wherein the further … information displayed on the display device … indicates whether the body-related data recorded from the single patient is sufficient to produce the simulated individual movement model and which measurement(s), if any, must still be performed (Fig. 2, [0042], [0044]).
Fisker et al. and Palmer et al. are analogous art because they are both related to a computer system for providing information in a user interface computing environment.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. In particular, Palmer et al. teaches a graphical user interface (GUI) provided by the computing device that validates user’s input and displays the message indicating a user failed to provide requisite valid user input to user input (Fig. 2, [0042], [0044]). Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Palmer et al. into Fisker et al.’s invention to provide more user friendly error or guidance messages that allows for expedited user entry/re-entry of valid information (Palmer et al.: [0007]). Incorporating the teaching of Palmer et al. to indicate that the user input portion is mandatory if the user input portion is in an invalid state (Fig. 2) would give the Fisker et al.’s method an ability to request the user to provide the missing data for calculation and simulation to obtain the invention as specified in Claim 33. 



As per Claim 35, Fisker et al. teaches wherein, during the display of the simulated individual movement model on the display device, anatomical points of the masticatory apparatus are fixed with regard to at least one of a translational movement and a rotational movement (Fig. 7 & 16, [0409]-[0421]), and 
the computer-aided virtual articulator is further configured to automatically calculate and indicate resultant degrees of freedom of the simulated individual movement model ([0406]).

9.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 20130066598 A1) as applied to claims 21- 24, 27, 31-32, 37, and 40 above, and further in view of Joao (US 20150331997 A1).
As per Claim 36, Fisker et al. fails to teach explicitly wherein the further output information indicates at least one of, 
with what probability the single patient should be assigned to at least one of a patient population, and 
with what probability a specific disease or a specific finding for the single patient is present.
Joao teaches wherein the further output information indicates at least one of, 
with what probability the single patient should be assigned to at least one of a patient population, and 

Fisker et al. and Joao are analogous art because they are both related to a computer system for processing patient’s health information.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. In particular, Joao teaches generating the diagnostic report including a list of possible diagnoses along with the respective probabilities of occurrence and statistical information corresponding thereto, which may pertain to a patient’s condition ([0458]) using the patient’s body-related data including dental devices associated with the patient ([0271]), images or x-rays showing physical condition of the patient’s mouth, teeth, gums, or other physical oral state ([0266]), and the patient’s dental history ([0239]). Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Joao into Fisker et al.’s invention to facilitates improved healthcare quality, processing and dissemination, efficient diagnosis and treatment  (Joao: [0016]). Incorporating the teaching of Joao to generate a list of the patient’s possible diagnoses along with the respective probabilities of occurrence ([0458]) would give the Fisker et al.’s method an ability to display the output information with what probability a specific finding for the single patient is present to obtain the invention as specified in Claim 36. 

10.	Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 20130066598 A1) as applied to claims 21- 24, 27, 31-32, 37, and 40 above, and further in view of Alpern et al. (US 20130275107 A1).

Alpern et al. teaches wherein the model uses finite element methods ([0041], [0051], Fig. 4-6). 
Fisker et al. and Alpern et al. are analogous art because they are both related to a virtual articulator designing system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Alpern et al. into Fisker et al.’s invention to provide improved methods and systems for creating dental appliances, such as dental implants, dentures, and other fixtures (Alpern et al.: [0006]). In particular, Alpern et al. teaches finite elemental analysis algorithms for replicating excursions of the virtual occlusal complex ([0051]) to determine acceptable occlusal contacts and/or malocclusions within the virtual three-dimensional representation of the patient's occlusal complex ([0007]); thus, Alpern et al. provides the virtual articulator which is a human replicator that, properly programmed, can accurately replicate (digitally) all of the patient's chewing strokes and which can save a dentist many hours of chair side adjustments per week, and many hours of patient discomfort can be eliminated ([0109]).

As per Claim 39, Fisker et al. fails to teach explicitly further comprising: making the computer-aided virtual articulator available to external users via an interface so as to provide the simulated individual movement model of the masticatory apparatus of the single patient, 
Alpern et al. teaches further comprising: 
making the computer-aided virtual articulator available to external users via an interface so as to provide the simulated individual movement model of the masticatory apparatus of the single patient (Fig. 1, [0027]-[0029]), 
wherein, 
the data collection is thereby maintained as confidential so as to remain inaccessible to the external users (Fig. 1, [0027]- [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Alpern et al. into Fisker et al.’s invention to obtain the invention as specified in Claim 39.  In particular, Alpern et al. teaches web service system that utilize external users via user device to access an interface or website that may be provided by, created by, or otherwise associated with a service provider via one or more networks (Fig. 1, [0027]), where each user device may be equipped with one or more processors and memory to store applications in non-client/server arrangements and the virtual occlusal complex  that may be displayed on the interface  and/or enable access to the service provider computers ([0029]). These service are carried out or provided via remote access and the user is only allowed to use the simulation algorithm/software applications and to enter the specific data necessary for the calculation ([0027]-[0028]). Incorporating the teaching of Alpern et al. allows that individual users (e.g., dentists, dental assistants, dental technicians, etc.) can approximate suitable occlusions virtually . 

Conclusion
11.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maestre-Ferrín et al. (“Virtual articulator for the analysis of dental occlusion: An update”) discloses 3Dvirtual articular generating using patient registries as input data and that simulate the specific masticatory movement of the patient 
Koralakunte et al. (“The Role of Virtual Articulator in Prosthetic and Restorative Dentistry”) discloses designing of 3D virtual articulator based on patents measurement data.
Meneghello et al. (“An integrated methodology for the functional design of dental prosthesis”) discloses a method for generating 3D virtual articulator of patients.
Ghanai et al. (“Computer-assisted three-dimensional surgical planning: 3D virtual articulator: technical note”) discloses a method for the modeling of the prosthesis (NM-Tooth) was developed: it includes a database of 3D CAD models of artificial teeth.
Jain et al. (“Virtual Articulator: A Review Of Functioning And Designing”) discloses a 3D virtual dental articulator that is a capable of reproducing the movement of an articulator.
Mehra (US 20130204600 A1) discloses a virtual articulator.
Presswood et al. (US 20150019176 A1) discloses a method and apparatus for dental articulation.
Orth et al. (US 20040185422 A1) discloses data base, tooth model and restorative item constructed from digitized images of real teeth.

MEHL ALBERT (DE102012104373A English Translation) discloses a method for simulating motion of e.g. upper jaw, for optimizing tooth restorations using the anatomical range of variation for the temporomandibular joint parameters occurring in the population for articulations in addiction to the average articulation.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146